IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


STEVEN SMITH,                               : No. 331 WAL 2016
                                            :
                   Petitioner               :
                                            : Petition for Allowance of Appeal from
                                            : the Order of the Commonwealth Court
             v.                             :
                                            :
                                            :
WORKERS' COMPENSATION APPEAL                :
BOARD (CONSOLIDATED                         :
FREIGHTWAYS CORPORATION OF                  :
DELAWARE),                                  :
                                            :
                   Respondent               :


                                       ORDER



PER CURIAM

      AND NOW, this 23rd day of January, 2017, the Petition for Allowance of Appeal

and the Application for Leave to File a Reply are DENIED.